


110 HR 3570 IH: Fountainhead Property Land Transfer

U.S. House of Representatives
2007-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3570
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2007
			Mr. Boren introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To take certain property in McIntosh County, Oklahoma,
		  into trust for the benefit of the Muscogee (Creek) Nation, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fountainhead Property Land Transfer
			 Act.
		2.Transfer of land; land
			 into trust
			(a)In
			 generalAdministrative jurisdiction of the Property is hereby
			 transferred to the Secretary of the Interior. Upon receipt of consideration and
			 costs required under subsection (d) and satisfaction of all terms specified by
			 the Secretary under subsection (e), the Secretary shall take the Property into
			 trust for the benefit of the Tribe.
			(b)DescriptionThe
			 Property is the approximately 18 acres of Federal land located in McIntosh
			 County, Oklahoma, within the boundary of the Muscogee (Creek) Nation and
			 located in Northwest Quarter of Section 3, Township 10 North, Range 16 East,
			 McIntosh County, Oklahoma, at Lake Eufaula.
			(c)SurveyThe
			 exact acreage and legal description of the Property shall be determined by a
			 survey satisfactory to the Secretary. The cost of the survey shall be paid by
			 the Tribe.
			(d)Consideration;
			 costsThe Tribe shall pay to the Secretary fair market value of
			 the Property, as determined by the Secretary. All costs and administrative
			 expenses associated with the transfer of administrative jurisdiction of the
			 Property and taking the Property into trust pursuant to subsection (a),
			 including costs of any environmental remediation, shall be paid by the
			 Tribe.
			(e)Other terms and
			 conditionsThe transfer of administrative jurisdiction of the
			 Property and taking the Property into trust shall be subject to such other
			 terms and conditions as the Secretary considers appropriate to protect the
			 interests of the United States, including reservation of flowage easements
			 consistent with the Acquisition Guide Line for Flowage Easement for the Lake
			 Eufaula project and other applicable policies for that project.
			(f)DefinitionsFor
			 the purposes of this section:
				(1)PropertyThe
			 term Property means the Federal land described in subsection
			 (b).
				(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				(3)TribeThe
			 term Tribe means the Muscogee (Creek) Nation.
				
